Title: From Benjamin Franklin to Peter Collinson, 4 February 1751
From: Franklin, Benjamin
To: Collinson, Peter


Dear Sir
Philada. Feb. 4. 1750, 1
I receiv’d yours of Oct. 4. via New England, with the Account of what you have laid out on Books and Mathematical Instruments for the Academy, by which I perceive there is but about £20 in your Hands, much too little, I fear, for the Philosophical Apparatus! and the Misfortune is, that our other Expences in purchasing, Building, &c. are like to pinch us so in the Beginning, that we cannot soon afford an Addition to that Sum; so that if our good Proprietors do not see fit to help us, we must wait for those valuable Advantages till we are better able to afford them. The Academy was open’d the Beginning of this Year and goes on well. Mr. Secretary Peters preach’d an excellent Sermon on the Occasion, which he will not suffer to be printed. I long for the Letter you mention relating to the Academy Affairs, which you intended to send me by Reeves.
By Ouchterlony I sent you my last Piece on Electricity, and have nothing new to add, except that Mr. Kinnersley, an ingenious Gentleman of this Place has apply’d my horizontal self-moving Wheel with Success, to the playing of Tunes on Chimes, which it does very prettily. I will get Mr. Evans to make a Draft of his Machine, and send it to you.
My Respects to Mr. Watson. He desir’d you to enquire what Success we had in our Attempts to kill a Turkey by the Electrical Strokes. Please to acquaint him, that we made several Experiments on Fowls this Winter; That we found two large thin glass Jars, gilt (holding each about 6 Gallons, and taking 2000 Turns of a Globe of 9 Inches Diameter to charge them full, when the Globe works very well, and will charge a common half pint Vial with 50 Turns) were sufficient to kill common Hens outright; but the Turkies, tho’ thrown into violent Convulsions, and then lying as dead for some Minutes, would recover in less than a quarter of an Hour. However, having added Mr. Kinnersley’s Jarrs and mine together, in all 5, tho’ not fully charg’d, we kill’d a Turky with them of about 10 lb.wt. and suppose they would have kill’d a much larger. I conceit that the Birds kill’d in this Manner eat uncommonly tender.
In making these Experiments, I found that a Man can without great Detriment bear a much greater Electrical Shock than I imagin’d. For I inadvertently took the Stroke of two of those Jars thro’ my Arms and Body, when they were very near full charg’d. It seem’d an universal Blow from head to foot throughout the Body, and was follow’d by a violent quick Trembling in the Trunk, which wore gradually off in a few seconds. It was some Moments before I could collect my Thoughts so as to know what was the Matter; for I did not see the Flash tho’ my Eye was on the Spot of the Prime Conductor from whence it struck the Back of my Hand, nor did I hear the Crack tho’ the By-standers say it was a loud one; nor did I particularly feel the Stroke on my Hand, tho’ I afterwards found it had rais’d a Swelling there the bigness of half a Swan Shot or pistol Bullet. My Arms and Back of my Neck felt somewhat numb the remainder of the Evening, and my Breastbone was sore for a Week after, [as] if it had been bruiz’d. What the Consequence would be, if such a Shock were taken thro’ the Head, I know not.
All the Instruments by Shirley, &c. and Books for the Academy came safe. Also those for the Library mention’d in your Letters.
Our Friend Mr. Kalm, goes home in this Ship, with a great Cargo of Curious Things. I love the Man, and admire his indefatigable Industry. I shall do my best Endeavour to have [the] Study of Natural History establish’d in the Academy, as what [I] am convinc’d is a Science of more real Worth and Usefulness, [than] several of the others we propose to teach, put together.
I am, with great Respect, Dear Sir Your obliged and most humble Servant
B Franklin
Please to send for the Library
  A large Glass Globe for an Electrical Machine
  A large Glass Cylinder for Ditto.
My Respects to Dr. Fothergill, and to Dr. Mitchel to whom I purpose to write per next Ship.
